Dismissed and Memorandum Opinion filed March 9, 2006








Dismissed and Memorandum Opinion filed March 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00906-CR

 
____________
 
LATISHA
DARLENE BUHLER, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County, Texas
Trial Court Cause No.
954,666
 

 
M E M O R A N D U M   O P I N I O N
Latisha Darlene Buhler entered a plea of guilty to injury to
a child pursuant to a plea bargain and the trial court deferred adjudicating
guilt, placed her under community supervision for ten years and assessed a $500
fine.  Subsequently, the State filed a
motion to adjudicate guilt.  The trial
court did not adjudicate guilt, but amended Buhler=s conditions of community
supervision.  Buhler filed a pro se
notice of appeal.




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161 (Tex.
App. B Fort Worth 1996, no pet.).  The exceptions include:  (1) appeals from deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim.
App.1997); (2) appeals from the denial of a motion to reduce bond, TEX.R.APP.
P. 31.1; McKown, 915 S.W.2d at 161; 
and (3) certain appeals from the denial of habeas corpus relief, Wright
v. State, 969 S.W.2d 588, 589 (Tex. App.BDallas 1998, no pet.);  McKown, 915 S.W.2d at 161. 
Buhler did not file a timely notice of
appeal from the trial court=s decision to
defer adjudication.  The imposition of
amended conditions of community supervision is not a separately appealable order.  Because this appeal does not fall within the
exceptions to the general rule that appeal may be taken only from a final
judgment of conviction, we have no jurisdiction. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 9, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).